DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of the species that are polynucleotides in the reply filed on 04/07/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 18 (specifically directed to polypeptides) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5-17 and 19-22 are unclear over recitation of the phrase “obtaining a second tissue sample from a second subject diagnosed with the breast cancer, the breast cancer diagnosis of the second subject comprising a right breast tumor” as recited in each of claims 1 and 12.  The phrase is unclear where the recitation of “diagnosed with the breast cancer” appears to require that both the first subject and the second subject have the same cancer, but this is not consonant with either the requirement for samples from separate subjects or the requirement of different (i.e.:  left versus right) breast tumors.
Claims 12-17 and 19-22 are unclear over presentation of multiple expression levels from different sample of a plurality of expression products.  The claims are unclear where they address:  a first expression level of a first expression product … a second expression level of a second expression product … a third expression level of the first expression product … and a fourth expression level of the second expression product.  While the claims appear to require determining two levels in each of two expression products, that claims become confusing when the recitation of, for example, “a third expression level of the first expression product” is not preceded by any second expression level of the first expression product.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, 9, 10, 12-17, and 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichaux et al (2015) in view of Buchholz et al (2005) and Lehman et al (2011).
Relevant to the expression product classifications/functionalities recited in the claims (e.g.:  differential gene expression in a left breast tumor tissue as compared to a right breast tumor tissue), Robichaux et al teaches an analysis of gene expression in thoracic mammary glands (TMGs) from the left side of the body versus the right side of the body.  The reference teaches that microarray analysis yielded approximately 161 transcripts (relevant to claims 3 and 17) that were L–R differentially expressed (that is, upregulated or downregulated) with >1.2-fold change (q-value < 0.05; Figure 1d), including genes and pathways that have established roles in oncogenesis and/or therapeutic sensitivity (e.g.:  p.2003 - Thoracic mammary glands are molecularly L–R asymmetric; Fig 1d).  The reference additionally teaches comparing gene expression levels of a plurality of genes that are differentially expressed in left versus right tissue samples from a neoplastic MMTV-cNeuTg/Tg mouse model (Figure 2) (relevant to the “obtaining” samples and “determining” expression levels, as recited in claims 1 and 12).  Additionally relevant to the “determining ... a differential expression level”, the reference teaches a plurality of genes that are over-expressed in either the left-side or right-side tissue (relevant to claims 8, 9 and 19-22) including changes that are at least 2-fold changes (e.g.:  Figure 2; Figure S1).  The reference further teaches applying the left or right profiles identified in mouse by microarray to assign human breast cancer tumors as left-side or right-side (e.g.:  TMG molecular laterality is associated with differential breast cancer patient survival).  
Robichaux et al teaches that despite their morphologic symmetry, mammary glands are molecularly lateralized, and while left and right glands express the same genes, the relative levels of gene expression significantly differ and are subject to L–R uncoupled regulation during development; and further teach that these genes remain differentially expressed TMGs of neoplastic mice.  
Robichaux et al does not exemplify immobilizing a binding agent for the differentially expressed genes to a surface of a binding array.  However the production of specialized arrays containing binding agents directed to genes that are differentially expressed in particular tissues with specific phenotypes was known in the prior art.
Buchholz et al teaches the design and fabrication of a specialized diagnostic cDNA array containing 558 features directed to genes that have expression indicative of a diagnosis and differentiation of pancreatic tumors.  Relevant to the methods of the instantly rejected claims, Buchholz et al teaches identification of genes differentially expressed in pancreatic cancer (e.g.:  p.8050 – Results and discussion), and PCR amplification of relevant cDNA fragments and subsequent contact-printing of the fragments duplicate on positively charged (i.e.:  Nytran N+) nylon membranes (which provides a covalent bond, relevant to claim 10) (e.g.:  p.8049 – Array production and hybridization).  Relevant to the limitations of claim 5, 13 and 14, Buchholz et al teaches that important genes were represented by multiple cDNA clones and control spots of mixed cDNA clones were included to facilitate grid alignment (e.g.:  p.8051); and the reference further teaches specifically including balanced numbers of up- and down-regulated genes (relevant to the limitations of claims 8, 9 and 19-22).  
Further relevant to the instantly rejected claims, Lehmann et al teaches the analysis of gene expression in breast cancer.  Relevant to the instantly rejected claims, Lehmann et al teaches that gene expression analysis can identify particular transcripts that are diagnostic of subtypes of triple negative (relevant to claim 2) breast cancer, and that the transcripts include multiple genes in the same pathways as well as multiple different pathways (e.g.:  Figure 3) relevant to the rejection of claims 15 and 16.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have created a specialized cDNA array by immobilizing selected cDNAs, as taught by Buchholz et al, where the selected cDNA are genes identified as differentially expressed in left-side versus right-side breast tumor tissue, as taught by Robichaux et al.  The skilled artisan would have been motivated to create such a specialized array based on the expressed teachings of Buchholz et al that while the use of largescale (‘‘whole-genome’’) arrays is extremely costly and generates vast amounts of data which are difficult to analyze in a routine diagnostic setting, dedicated arrays with limited numbers of genes specifically selected for diagnostic purposes are more cost efficient and provide data that is easier to analyze.  The skilled artisan would have been motivated to apply the methods of Buchholz et al to create a specialized array of genes differentially expressed in in left-side versus right-side breast tumor tissue based on the expressed teachings of Robichaux et al that there is differential gene expression in left-side versus right-side breast tissue in a mouse model of breast neoplasia, and that the differential gene expression is detectable in human gene expression data sets, and furthermore that there are clinical differences in left-side versus right-side breast tumors relevant to prognosis, disease progression, and patient survival.  The skilled artisan would have a reasonable expectation of success based on the teachings of Lehmann et al which indicated that differential gene expression can be used to characterize subtypes of human breast cancer.

Claim(s) 5-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichaux et al (2015) in view of Buchholz et al (2005) and Lehman et al (2011) as applied to claims 1-3, 5, 6, 8, 9, 10, 12, 15-17, and 19-22 above, and further in view of Chou et al (2004) and Jaksik et al (2015).
Robichaux et al in view of Buchholz et al and Lehman et al renders obvious the identification of genes that are differentially expressed in breast tumor tissue of a left-side tumor versus a right side tumor, and immobilization of probes directed to the genes to a surface of a binding array.  Relevant to the rejection of claim 6, Robichaux et al in view of Buchholz et al and Lehman et al does not specially teach particular probes to exemplify that a collection of probes are complementary to 2% or more of an expression product.  Additionally where claims 5, 13 and 14 were previously rejected in view of the teachings of Buchholz et al (i.e.:  that important genes were represented by multiple cDNA clones and control spots of mixed cDNA clones were included to facilitate grid alignment), the claims are again rejected here in light of the teachings of Chou et al and Jaksik et al.
Chou et al and Jasik et al provide teachings of the different probe structures and organization in typically hybridization arrays.  Relevant to the instantly rejected claims, Chou et al teaches that a wide range of probe lengths, and multiple different probes directed to any expression product, can be successfully used in nucleic acid arrays to obtain reliable expression analysis (Figure 1).  Jasik et al teaches that multiple probes directed to different portions of a gene product may be included on an array, and that sets of probes may be organized in discrete and related physical locations on an array (e.g.:  Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have created the specialized array according to the methods rendered obvious by Robichaux et al in view of Buchholz et al and Lehman et al, and to have included multiple probes directed to at least 2% of the expression product.  The skilled artisan would have been motivated to include such coverage based on the teachings of Buchholz et al which provides for the use of immobilized cDNA probes where the skilled artisan would understand that a typical cDNA includes most of, if not all of, a target transcript.  Additionally, the cited teachings of Jasik et al (e.g.:  Figure 1) indicate that a plurality of probes for any target may be designed to hybridize to the majority of the central region of an expression product.  Furthermore, Chou et al teaches that probe length, and the number of probes directed to a given target, both of which provide for an effect on the percentage of an expression product to which the probes are complementary, are known result-effective variables that alter sensitivity and specificity (e.g.:  Figure 1).  Thus in regard to the limitations of the claims, where the prior art teaches a variety of probes used for array hybridization-based detection of gene expression, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of relevant nucleic acid reagents.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense to provide routine optimization.  Similarly, with regard to the limitations of claims 7, 13 and 14, where Jaksik et al teaches that the arrangement of probes may be in the same or in different locations and that probe number and arrangement may increase the sensitivity and specificity of the detection (e.g.:  Figure 1; p.2 Microarray structure) the skilled artisan would be motivated to optimize the array structure of the probes rendered obvious by Robichaux et al in view of Buchholz et al and Lehman et al, including the array structures taught by Jaksik et al which meet the limitations of the claims, to optimize the sensitivity and specificity of the resulting array.

6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichaux et al (2015) in view of Buchholz et al (2005) and Lehman et al (2011) as applied to claims 1-3, 5, 6, 8, 9, 10, 12, 15-17, and 19-22 above, and further in view of Hessner et al (2003).
Robichaux et al in view of Buchholz et al and Lehman et al renders obvious the identification of genes that are differentially expressed in breast tumor tissue of a left-side tumor versus a right side tumor, and immobilization of probes directed to the genes to a surface of a binding array.  Relevant to the rejection of claim 11, Robichaux et al in view of Buchholz et al and Lehman et al does not specially teach probes that comprise a detectable label.  However, the inclusion of a specific detectable label on nucleic acid probes immobilized to a solid support was known in the prior art and is taught by 
Hessner et al teaches creating arrays for hybridization-based analysis of gene expression comprising immobilization of cDNA probes to a solid support where the immobilized probes themselves are labeled with a detectable label (i.e.: fluorescein), e.g.:  p.2 – Materials and methods.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have created the specialized array according to the methods rendered obvious by Robichaux et al in view of Buchholz et al and Lehman et al, and to have included a detectable label on the immobilized binding agents.  The skilled artisan would have been motivated to include a detectable label on the immobilized binding agents based on the expressed teachings of Hessner et al that including a label provides the ability to determine array integrity prior to hybridization, thus controlling analysis of gene expression for experimental variation in the array itself.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The agenda from TEDx Events – ColumbiaSC provides a disclosure of a meeting on January 19, 2015 that includes a presentation by Ann F. Ramsdell related to left-right asymmetry in mammary gland biology; a YouTube video of the presentation (https://www.youtube.com/watch?v=SVjJt984PlU) provides a disclosure of detection of differential gene expression in left-side versus right-side breast tumor related tissue, as well as differential survival rates and response to Lapatinib in left-side versus right-side breast tumors.
Brown (1998) provides a teaching that nucleic acids attach to positively charged nylon via a covalent attachment.
Campoy et al (2016) teaches analyses on gene expression data from TCGA Breast dataset from left and right breast tumors to detect genes that are differentially expressed in different source tissue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634